Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 1 of 16. PageID #: 4575




                      EXHIBIT A
  Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 2 of 16. PageID #: 4576




2019
Neighborhood
District Policing
Committee
Enhancement
Strategy
              Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 3 of 16. PageID #: 4577
                                      Neighborhood District Policing Committee Enhancement Strategy
                                                                                                                           Chief Calvin D. Williams

Contents
1.        Introduction ....................................................................................................................................... 3
2.        What is CPOP.................................................................................................................................... 4
3.        How Do the DPCs fit into the Division’s CPOP Plan? .................................................................. 4
4.        Community Relations Board............................................................................................................ 5
5.        Cleveland Community Police Commission (CPC) ......................................................................... 5
6.        Community Engagement Officers (CEO) ....................................................................................... 6
7.        Facilitating Communication and Cooperation ............................................................................... 7
     a.     Identifying Community Resources ............................................................................................... 7
     b. Tracking Relationship Building Efforts ....................................................................................... 8
8.        Recruiting and Expanding DPCs ..................................................................................................... 9
     a.     Survey of Participation ................................................................................................................ 11
     b. Promoting Monthly Meetings ..................................................................................................... 12
     c.     Meeting with Communities ......................................................................................................... 12
9.        Aligning Efforts ............................................................................................................................... 13
10. Information Sharing ....................................................................................................................... 13
11. Addressing Crime and Safety ........................................................................................................ 14
12. Annual Report ................................................................................................................................. 14




                                                                                                                                                  2|Page
   Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 4 of 16. PageID #: 4578
                   Neighborhood District Policing Committee Enhancement Strategy
                                                                             Chief Calvin D. Williams
1. Introduction

   Law enforcement alone cannot solve public safety problems. Public safety issues revolve around
   factors that reflect broad, underlying issues that contribute to crime and disorder. Therefore, law
   enforcement and community members/stakeholders must collaborate and coproduce public safety.
   The City of Cleveland and the Cleveland Division of Police (CDP) recognize that a significant
   component of having a successful police department is creating and maintaining relationships with
   stakeholders in the city. As such, the Mayor, Safety Director, and Chief of Police expect all members
   of the Division, to create and maintain relationships with community members within their
   respective commands, and to be responsive to their safety and policing concerns.

   To operationalize these community policing expectations, the CDP has created the Community and
   Problem-Oriented Policing Plan (CPOP Plan). One of the goals of the CPOP Plan is to proactively
   engage the community and solicit feedback regarding policies and practices. Another is to
   encourage/promote/stimulate the growth of the District Policing Committees (DPC). These two
   goals will be addressed simultaneously.

   District Policing Committees were formerly called District Community Relations Committees. They
   are used as a method of establishing and maintaining relationships with community members. There
   is one DPC per Police District, and each DPC is co-chaired by the District Commander and a civilian
   resident. The Co-Chairs are assisted by a representative from the Community Relations Board
   (CRB). DPCs meet monthly and converse and collaborate on public safety issues in their
   neighborhoods. CDP officers also attend and participate in the meetings.

   DPC meetings are open to all members of the community. They provide direct access to the district
   commander and other members of law enforcement. Residents, the Commanders, and officers
   communicate about topics such as crime statistics, strategies to address problems, upcoming events
   and initiatives, CDP policy and practices, and any matter that may arise. The interactions are
   informative and used to build community/police relationships. DPC meetings also are an
   opportunity for officers and the Commander to learn more about the community and its members.
   A significant measurement of success of the Division’s efforts at communication and outreach with
   the community will be the vigor, robustness, and enthusiasm of the DPC’s monthly meetings.

   This document is a living document and will be updated as necessary. It will address how DPCs will
   accomplish the following goals:
      • Facilitate regular communication and cooperation between CDP and community leaders
      • Increase participation in the DPC from a cross-section of community members
      • Identify strategies to address crime and safety issues in their district, and the documentation


                                                                                             3|Page
   Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 5 of 16. PageID #: 4579
                    Neighborhood District Policing Committee Enhancement Strategy
                                                                              Chief Calvin D. Williams

      •   Report identified strategies, concerns, and recommendations to the Cleveland Police
          Commission (CPC)


2. What is CPOP

   Community and problem-oriented policing (CPOP) is a combination of the core principles of
   community policing and the approach of collaborative problem solving (also referred to as problem-
   oriented policing). Community policing is a philosophy that promotes organizational strategies that
   support the proactive, systematic use of community partnerships and problem-solving techniques to
   address the conditions that give rise to public safety issues such as crime, social disorder, and fear
   of crime.

   Community policing principles refer to the expectation that the Division and its officers will
   routinely and proactively engage the community to create partnerships and co-produce public safety.
   It also applies to the aligning of CDP’s organizational structure to reflect and support partnerships
   and community needs/wants throughout the Division. Collaborative problem-solving describes the
   practice of routine collaboration between police and community members/stakeholders to identify
   problems, co-produce a solution, and assess the outcome.

   CPOP is the responsibility of all members of the Cleveland Division of Police beginning with the
   Chief and down the chain of command to every officer. The Division and the City of Cleveland are
   committed to building and maintaining partnerships with all community stakeholders within the city
   and working with those partners to find sustainable methods to prevent and solve crimes.

   In addition to this DPC Strategy Plan, the Division is also developing a CPOP plan. The CPOP plan
   will address how the Division will operationalize CPOP to transform how service policing services
   are delivered. It will discuss community policing as it relates to training, recruitment, hiring,
   leadership, promotions, evaluations, engagement, and problem-solving.


3. How Do the DPCs fit into the Division’s CPOP Plan?

   DPCs are an essential part of the Division’s CPOP plan because they are one of the tools at the
   Division’s disposal for engaging the community and conducting problem-solving. District
   Commanders will use the DPC meetings as opportunities to identify, assess and collaboratively
   solve problems in their District. They will also use the sessions to solicit input on the Divisions
   policies and procedures. The DPCs will assess the Divisions overall performance and its CPOP
   activities by surveying community members. Officers will use the DPCs as an opportunity to know


                                                                                              4|Page
   Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 6 of 16. PageID #: 4580
                   Neighborhood District Policing Committee Enhancement Strategy
                                                                             Chief Calvin D. Williams
   better and understand the members of the community that they patrol and create relationships and
   partnerships.

   DPCs will be a crucial component for CDP Officers to act as “guardian of the community.” One of
   the important aspects of the “guardian” mission is to understand the communities within the city.
   To fulfill this mission, officers must engage the community outside of a typical law enforcement
   action and have a basic knowledge of the communities in their assigned area. The DPCs will be one
   of the many methods that officers will use to engage and learn about the community.


4. Community Relations Board

   The Community Relations Board (CRB) contains 14 residents that represent Cleveland's racially,
   culturally and religiously diverse population. Members include Mayor Frank G. Jackson, Chairman;
   and Rev. Dr. Charles Lucas, Co-Chair. The Board meets monthly to promote individual’s civil rights
   and to promote peaceful relations among and relieve tension between cultural groups. The Mayor
   appoints the Board with the approval of City Council. There are also 15 employees assigned to the
   CRB to perform outreach and administrative tasks.

   The CRB concentrate their efforts in the following areas; community/faith-based outreach,
   multicultural outreach and engagement, conflict mediation, police/community relations, and youth
   engagement/crisis intervention.

   The CRB also helps build police/community relationships through extensive participation in the
   DPCs. Each DPC contains a CRB representative who works jointly with the District Commanders
   and the DPC co-chairs to proactively enhance the DPC and build police/community relationships.
   CRB members attend each meeting, aid in scheduling meeting locations and times, advertise the
   meetings, events, and initiatives, proactively recruit participants, and maintain a “living” database
   of participants contact information.

   CRB members assist with several initiatives including neighborhood walks with the police, citizens,
   and council members, community socials where residents have an opportunity to meet the police
   officers in their district, movie nights, “Coffee with Cops”, and sporting events. The CRB also hosts
   community meetings with block clubs, officers, and residents who share ideas on how to improve
   the relationship between the community and police and share their experiences.


5. Cleveland Community Police Commission (CPC)




                                                                                             5|Page
           Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 7 of 16. PageID #: 4581
                             Neighborhood District Policing Committee Enhancement Strategy
                                                                                            Chief Calvin D. Williams
           “The mission of the Community Police Commission is to make recommendations on policies and
           practices related to community and problem-oriented policing, bias-free policing, and police
           transparency; to work with the many communities that make up Cleveland for the purpose of
           developing recommendations for police practices that reflect an understanding of the values and
           priorities of Cleveland residents; and report to the City and community as a whole and to provide
           transparency on police department reforms.” 1 The CPC holds monthly meetings and several town
           hall meetings to elicit input from community members on various topics.

           At least annually, an officer that participates in each DPC will present identified strategies, concerns,
           and recommendations to the CPC.


      6. Community Engagement Officers (CEO)

           All officers are responsible for engaging in community and problem-oriented policing without
           regard to where they are assigned. It is not the sole responsibility of any single bureau or unit. The
           officer’s assignment will dictate how often they have the opportunity to practice CPOP. Limited
           opportunities for CPOP do not absolve an officer from exercising community policing principles to
           the most meaningful extent possible.

           The five neighborhood districts contain more than 70% of all CDP personnel. Officers assigned to
           Districts interact with the community daily. As such, they are primarily responsible for CPOP. There
           are two sections in each District; patrol and support. The Patrol Section is mainly responsible for all
           calls for service and community engagement activities. The Support Section provides operational
           support to the Patrol Section in the form of detective follow-up, vice investigations, traffic
           enforcement, and localized quality of life enforcement. Officers assigned to the Patrol Section are
           expected to be the main points of contact for the community and collaborative problem-solving.
           Under the CPOP Plan, all officers assigned to the patrol section are expected to spend on average,
           at least 20% of their time devoted to community engagement activities, in addition to their other
           primary responsibilities of responding to calls for service and basic patrolling.

           In addition to the officers assigned to the Patrol Section, each District has three Community
           Engagement Officers (CEOs) that are expected to spend all of their time devoted to community
           engagement activities. The CEO program is a grant-funded program whose mission is to aid with
           entrenching community policing tactics and philosophies throughout the entire Division. The CEOs
           are picked by the district commander from the officers that patrol the district and are assigned to
           their commander’s office. If the officers do not adequately satisfy the purpose, they will be replaced
           by officers who are better suited to the task.


1
    Cleveland Community Police Commission, Our Mission, https://www.clecpc.org/mission, July 2018.

                                                                                                          6|Page
   Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 8 of 16. PageID #: 4582
                    Neighborhood District Policing Committee Enhancement Strategy
                                                                               Chief Calvin D. Williams
   CEOs will not be responsible for responding to calls for service or for patrolling. However, they
   will do the following:
       • Actively participate in their respective DPC
       • Seek and maintain community partnerships from a cross-section of the community
       • Participate in community engagement activities such as neighborhood walks, foot and bike
           patrols, and activities that are created by the CDP and community members
       • Assist with collaborative problem-solving initiatives
       • Attend community meetings
       • Visit schools
       • Participate in activities at recreation centers
       • Collect citizen contact data and assist in analyzing it
       • Bridge officers with community members

   The CEO grant requires the CDP to ensure that officers are assigned to the program for a minimum
   of four years. After the grant expires, the Division will determine if the program will continue in its
   current form, be modified, or terminated. However, the responsibilities of the CEO Officers relative
   to the DPCs will continue. If the CEO program is terminated or modified, the District Commanders
   will assign the duties to another officer or officers to ensure that the CEOs’ responsibilities to build
   community partnerships and enhance participation in each DPC will continue uninterrupted.


7. Facilitating Communication and Cooperation

   Regular communication and cooperation between CDP and the community is a crucial component
   of improving police and community relations. Through the monthly meetings and outreach efforts,
   the DPCs will play an integral part in facilitating the communication. To achieve this goal, the DPCs
   will identify gaps in communication and participation, and then track and assess their efforts to
   increase participation from a cross-section of the community.

      a. Identifying Community Resources

          As discussed in the CPOP Plan, an “Asset Map” is a tool used to “inventory community
          resources-individual by an individual, association by association, institution by institution,
          and employer by employer.” The City of Cleveland Office of Prevention, Intervention, and
          Opportunity for Youth and Young Adults maintain the map of community and government
          resources. Creating the map was a collaboration of many different City entities including the
          City Planning Commission and Safe Routes. It contains locations of recreation centers,
          schools, faith-based organizations, and other community resource/organization locations.
          The map will be distributed to all commanders and available to all officers.

                                                                                                7|Page
Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 9 of 16. PageID #: 4583
              Neighborhood District Policing Committee Enhancement Strategy
                                                                        Chief Calvin D. Williams
     The map is a starting point and one of many tools that DPCs will use. Each District has a
     unique mix of neighborhoods with distinct wants/needs, and many may not be exclusive to
     a pinpoint on a map. The asset maps will help District personnel as they create partnerships
     and coproduce safety especially as it relates to those that do not readily interact with the
     Division. It is also important for the DPCs to have this material as they take measures to
     increase participation. The DPCs are expected to use the map to identify community
     resources in their areas and as a tool to ascertain gaps in participation. The map is a living
     document, therefore, as new resources become available, they will be added, and resources
     that are no longer available will be removed.

     Another method to identify local leaders is by participating in community events and
     interacting with community members and local businesses owners during daily operations.
     DPCs, CEOs, and CRB will collaborate with businesses, block clubs and neighborhood
     street organizations to seek out community members who have not been identified. They
     will invite them to be active participants in the DPCs and encourage them to assist in the
     following ways:
         • Act as mediators
         • Share information about upcoming community events
         • Help to facilitate interactions between officers and community members
         • Help educate the community on CDP processes and policies

     Contact information received from community members will be forwarded to the respective
     DPC co-chair. If a relationship doesn’t exist, the DPC co-chairs, CEOs, and/or CRB will
     meet with them separately. They will encourage the community members to attend and
     participate in DPC meetings by providing them with the location and times of the monthly
     meetings, and a synopsis of the purpose of the meetings. They will also discuss methods in
     which communication and cooperation between the CDP and the community can be
     enhanced.

  b. Tracking Relationship Building Efforts

     Once community resources such as citizens, groups/organizations, and stakeholders have
     been identified, it is vital to maintaining a log of the relationships created. The DPCs will
     track their relationship building efforts by creating and maintaining a spreadsheet. The
     spreadsheet will include:

        •   The names of the community members contacted
        •   The date contacted
        •   The organization/group that they represent

                                                                                        8|Page
  Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 10 of 16. PageID #: 4584
                    Neighborhood District Policing Committee Enhancement Strategy
                                                                              Chief Calvin D. Williams

              •   The point of contact for the organization
              •   Their address
              •   Telephone number
              •   Email address
              •   How many meetings DPC members attended with the group/organization
              •   How many DPC meetings the group/organization attended
              •   Identified barriers or challenges

           By monitoring their efforts, the DPCs will have a more comprehensive idea of any
           challenges or barriers faced while building communication and cooperation. Having the
           information will allow the DPC to identify trends associated with obstacles and challenges
           to enhancing communication, giving them the opportunity to make adaptations.

           Each DPC will determine the point officer for storing information collected from the DPC
           meetings. They will be designated as the District Policing Committee Information
           Coordinator (DPCIC) and will be selected from the three Community Engagement Officers
           at each DPC. All information will be stored electronically and shared with all district
           commanders and DPCs, the commander of the Bureau of Community Policing (BCP), the
           CRB, and the CPC.


8. Recruiting and Expanding DPCs

   Attendance at a DPC meeting should resemble the demographic makeup of the District. Involvement
   in DPCs by a representative cross-section of the community will enhance trust in the CDP and will
   allow District Commanders to better identify and address public safety problems in their districts.
   District Commanders will include, as a core component of their monthly DPC meetings, a discussion
   to address strategies to increase participation from a cross-section of their respective District. The
   DPC will track the strategies used and its effectiveness. Some of the strategies include:

       •   Utilizing each District’s Asset Map to identify groups/associations/community “assets” that
           currently are not involved with the DPCs
       •   Intentional outreach to communities such as youth, homeless, and LGBTQ
       •   Participating in events hosted by communities
       •   Partnering with organizations such as the Community Development Corporations (CDC)
           and block and street clubs
       •   Moving meetings to different locations and times
       •   Creating “Zone Captains.” The initiative will include citizen volunteers who live in each of
           the patrol zones within a District being elected a “Zone Captain.” The zone captains are

                                                                                              9|Page
Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 11 of 16. PageID #: 4585
                Neighborhood District Policing Committee Enhancement Strategy
                                                                          Chief Calvin D. Williams
        expected to participate in community events and work to plan other activities to support the
        police and citizens in the district (i.e., develop block clubs, community safety forums with
        citizens and police, and community socials to meet police working in the District). They
        will also work to increase participation from a cross-section of the community. They are
        elected by the DPC participants.
    •   Increasing advertising efforts

DPCs must also account for community members that may be unable or unwilling to participate in
monthly meetings. Increasing participation from community members that are unable to attend can
be challenging. Moving the meeting location and/or time can be accommodating to some, and can
increase participation for some, but can be to the detriment of others. Increasing participation from
community members that are unwilling to participate is also very challenging. Community members
that do not attend due to a lack of trust or fear of being perceived as too closely aligned with law
enforcement require time, tactfulness, and understanding. DPCs will, on a regular basis, attempt to
increase participation from community members that are unable or unwilling to participate,
including by:
    • Providing the dates and locations of the meetings and encourage participation
    • Providing community members with more information about the goals and objectives of the
        meetings
    • Add new discussion items to the agenda that are requested by community members
    • Moving the meeting time and/or location to increase accessibility and focus on diferent
        areas’ concerns
    • Asking community members about other reasons for the lack of participation, and modifying
        monthly meetings where possible to address those concerns
    • Participating in events that the community members create or are a part of
    • Having regular interactions that are not topic specific to build trust
    • Meeting with the community members/organizations separately, and at a location that they
        are comfortable.

If community members are still unwilling or unable to attend the meetings, the DPC co-chairs, CEOs
and CRB will continue to meet with them at least quarterly, and discuss the topics of the monthly
DPC meeting and any other concerns that they may have.

The co-chairs, CEOs, and CRB will track the concerns and strategies discussed with the community
members and provide that information to the participants at the DPC meeting.

While meeting with community members separate from the monthly or even a quarterly DPC
meeting does not replace participation in the regular committees, sharing the information garnered
from all the meetings with all parties creates an informational loop that promotes the mission of the
                                                                                         10 | P a g e
Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 12 of 16. PageID #: 4586
                Neighborhood District Policing Committee Enhancement Strategy
                                                                          Chief Calvin D. Williams
DPCs. The DPCs will benefit from this participation from a cross-section of the community when
the smaller meetings with community members result in the same information, recommendations,
and strategies being more widely shared and disseminated.

   a. Survey of Participation

       To expand participation in the DPC to include a cross-section of community members, DPCs
       must first identify the community members that do not attend the meetings. The co-chairs
       will query the participants who participate in the meetings to determine the
       organization/group and or the demographic that they represent. They will use a survey to
       assess the participants at three (3) consecutive DPC meetings. Participants will only
       complete the survey once. The co-chairs will use the data collected from the survey to
       identify gaps in participation. Once the gaps have been identified, the co-chairs will use the
       strategies listed above to reach out to underrepresented groups/organizations and encourage
       participation. The survey will ask the following questions:
           • Are you a resident of this District?
           • How did you learn about the DPC meeting?
           • What motivated you to attend the meeting?
           • Are you participating in the DPC meeting as a representative of a
               group/organization?
           • If you are participating in the DPC meeting as a representative of a
               group/organization, select one of the following:
                    o Community.
                    o Faith-based.
                    o Local/County/State/Federal government.
                    o Health services.
                    o Law Enforcement.
                    o Local business community.
                    o Social services.
                    o Youth.
                    o Other.
                    o If you selected other, please indicate the group/organization that you
                        represent here.
           • Are there any stakeholder groups in the community you consider underrepresented
               at this meeting?
           • Why do you believe these groups do not attend the meetings?
           • How do you suggest we engage this/these group(s)?
           • Would you be willing to help facilitate a connection with this/these group(s)?


                                                                                         11 | P a g e
Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 13 of 16. PageID #: 4587
               Neighborhood District Policing Committee Enhancement Strategy
                                                                           Chief Calvin D. Williams
   b. Promoting Monthly Meetings

      The CDP and DPCs will increase the promotion of the DPC meeting dates and location.
      Every District Commander will include DPC meeting dates and locations on their respective
      Facebook pages. Additionally, the CRB will post the meeting dates and locations on the
      Community Relations Board website.

      Along with social media, the DPC’s will create flyers detailing the meetings, and utilize the
      CEOs and CRB members to distribute them in places such as
         • Places of worship
         • Recreation centers
         • Businesses, such as stores, barber shops, and beauty salons
         • Community development centers
         • Parks
         • Pools
         • City-owned facilities that have public access
         • Public housing properties and residential facilities

      The flyers will be distributed at least quarterly, and the locations circulated cataloged. At
      least one week prior to each DPC meeting, the flyers will be replenished where needed.
      Copies of the fliers will also be made available to CDP officers for distribution to community
      members. The District Commanders will also ensure that the Community Liaison to the
      Chief is made aware of all DPC meetings by providing the dates and locations of all the
      meetings.

      CRB members maintain a database that contains DPC participant contact information. They
      use the database to send out various items of interest including upcoming DPC meetings and
      community events. CRB members will partner with organizations such as the Cuyahoga
      Metropolitan Housing Authority (CMHA) to increase their information distribution
      database.

      District Commanders will ensure that all of the officers that are assigned to their district are
      aware that a goal of the DPCs is to facilitate conversations between CDP and a representative
      cross-section of the District community. Furthermore, the commanders will also ensure that
      their officers understand that they are expected to promote participation and that encouraging
      participation in the DPCs is a community engagement activity.

   c. Meeting with Communities


                                                                                         12 | P a g e
   Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 14 of 16. PageID #: 4588
                   Neighborhood District Policing Committee Enhancement Strategy
                                                                            Chief Calvin D. Williams
          Ultimately, DPCs strive to have a representative cross-section of their District community
          members participate in the meetings so that the demographics of the participants align with
          that of the district itself.

          However, as stated above, some community members may be unable or unwilling to attend
          and participate in the DPC meetings. Nevertheless, it is important that the relationships are
          maintained, and the information is shared.

          Therefore, District Commanders, CEOs, and CRB members will meet with the community
          members separately to discuss their safety concerns and to discuss strategies and
          recommendations to address them. District Commanders, CEOs, and CRB members will
          also meet with community members separately to listen to any concerns that they may have.
          Along with discussing safety concerns, they will also discuss the specific reasons for the
          lack of community member participation and strategies that the DPCs can use to increase
          participation from them and others. District Commanders, CEOs, and CRB will also meet
          with the faith-based community, social services, local business owners and other community
          leaders in their respective districts, to encourage participation in the DPC.


9. Aligning Efforts

   While each District contains diverse community members and groups/organizations with many
   unique needs, there is value in the DPCs sharing information. Many of the challenges are similar,
   and therefore, some strategies can be uniform. It is equally vital that the DPCs have autonomy in
   producing some of the strategies for their unique mix of community members.

   Therefore, at least bi-annually, district commanders, CEOs, CRB district representatives, DPC co-
   chairs, and the BCP Commander will meet to discuss current efforts and strategies to increase
   participation at each DPC and their effectiveness. Each district will also address community
   engagement and problem-oriented policing successes and challenges. The goal of the meeting is to
   share strategies and align efforts as needed. The Bureau of Community Policing Commander will
   convene and direct the sessions.


10. Information Sharing

   In addition to sharing information about strategies and challenges of increasing participation,
   information collected from DPC meetings can potentially be important to other commands. Usually,
   this type of information is more urgent than determining the effectiveness of strategies and is
   typically shared immediately with the affected command.

                                                                                           13 | P a g e
   Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 15 of 16. PageID #: 4589
                    Neighborhood District Policing Committee Enhancement Strategy
                                                                             Chief Calvin D. Williams


   Bi-weekly, all members of the CDP Command Staff meet to discuss concerns, expectations,
   initiatives, and other administrative information or updates. During the meeting, every member of
   the Command Staff is allotted the opportunity to share information about their command. During
   this meeting, relevant information gained from DPC meetings/initiatives will be shared and
   discussed with the entire Command Staff, and provided to officers as appropriate.


11. Addressing Crime and Safety

   DPCs work with District Commanders to identify specific strategies to address crime and safety in
   their district. Additionally, DPCs will track and record the identified strategies, concerns and
   suggestions. To memorialize the strategies, concerns, and recommendations for the annual report to
   the CPC, DPCICs will create and maintain a spreadsheet. The spreadsheet will be updated at least
   quarterly, and include strategies used to address:
       • Crime and safety
       • Enforcement priorities
       • Community policing strategies
       • Concerns and recommendations about CDP policing tactics and initiatives in their districts,
           and other community complaints
       • Dates that the strategies were implemented and their effectiveness

   When a DPC identifies a specific public safety problem to address, a “Work Plan” will be created.
   Working with the CRB representative, CEOs will create the work plan. The plan will include the
   steps used to identify and address the problems using the Scanning, Analysis, Response, and
   Assessment or SARA model where appropriate. The “scanning” step refers to several methods to
   identify problems and potential consequences of the problem. “Analysis” refers to identifying the
   conditions of the problems, understanding and researches the known elements of the problem, and
   identifying relevant data and available resources. The “response” portion of SARA refers to the
   steps taken to solve the problem, and “assessment” refers to the evaluation of the strategy used. The
   CEO will also make a Computer Aided Dispatch (CAD) entry and complete the “work plan” in the
   designated software. The Division is researching the usage of one of its software systems to track
   problem-oriented policing efforts. To date, the software and process are still being determined.


12. Annual Report

   Annually, each DPC will prepare a written report depicting identified strategies, concerns and
   recommendations to address crime, safety, and increased participation in the DPC. Additionally,
   each DPC will include an assessment of ways that they will address, and barriers to, implementing

                                                                                            14 | P a g e
Case: 1:15-cv-01046-SO Doc #: 235-1 Filed: 02/14/19 16 of 16. PageID #: 4590
                 Neighborhood District Policing Committee Enhancement Strategy
                                                                             Chief Calvin D. Williams
the identified strategies, concerns and recommendations. Upon completion, the report is presented
to the CPC. The first report will be submitted by the end of the first quarter of 2019, and by the third
Monday in September of the following years.




                                                                                           15 | P a g e
